Citation Nr: 1529224	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for any disability to the right foot, ankle or heel, as a result of a steroid injection performed in August 1985 at the Department of Veterans Affairs Medical Center in San Juan.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In August 26, 2014 the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination and an opinion on the etiology of the Veteran's right ankle, heel, including whether there is a nerve lesion involving the right posterior tibialis or similar neurological disorder.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA examiner on commenting on the Veteran's injection does not address the February 1986 VA examination which identifies a posterior tibialis nerve lesion secondary to a steroid injection.  While the November 2014 VA examination report notes that the Veteran does not currently suffer from a posterior tibialis nerve lesion but does not address the potentially favorable evidence found in the February 1986 VA examination.  This examiner was requested to address this VA examination report in the second directive of the Boards August 26, 2014 remand.  Thus, because potentially favorable evidence was not addressed as directed in the August 26, 2014 remand, another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Translate from Spanish into English the document received by VA on April 27, 2015 and April 28, 2015 and associate the translation with the claims file.  

2. Schedule the Veteran for a VA examination to assess the nature and etiology of any pathology of the right heel, ankle or foot, including any neurological disorder, in accordance with the following instructions. 

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner must provide an opinion addressing the following:

(A) Identify any disabilities of the right ankle, heel, and foot, including whether there is a nerve lesion involving the right posterior tibialis or similar neurological disorder. 

(B) For all identified disabilities (including the enthesopathy at the distal achilles tendon diagnosed in the January 2013 VA examination report), the examiner should provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that it was caused by the steroid injection of the right heel in August 1985. If more than one condition is diagnosed, the examiner must specify which ones, if any, were caused by the steroid injection.

(C) If (and only if) any identified pathology is found to have been caused by the August 1985 steroid injection, the examiner must address the following:

(1.) Whether any diagnosed condition of the right heel, ankle, or foot (including any nerve lesion) was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in administering the injection; or 

(2.) If there was no fault on the part of VA in administering the steroid injection, whether any identified condition caused by the injection was due to an event not reasonably foreseeable. 

The examiner must review the VA treatment records documenting the August 1985 steroid injection, and assume that it was the right heel that was injected (even though the treatment record erroneously refers to the left heel). 

Regardless of the opinion provided, the examiner must also REVIEW AND COMMENT ON the February 1986 VA examination report, in which an examiner diagnosed a right tibialis lesion secondary to the steroid injection. 

The examiner must provide a complete explanation for all conclusions reached. 

3. Then, review the claims file and ensure that all requested development actions have been completed in full. If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.
 
4. Finally, after completing any other indicated development, readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


